Title: David Michie to James Madison, 16 December 1831
From: Michie, David
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Buck Island
                                
                                Decr. 16th. 1831
                            
                        
                        I have thought the enclosed paper might give you perhaps, a better acct. of the Belgium & Holland question,
                            & a more detailed statement of the fate of the reform bill, than you may, in other papers, have seen. I therefore send
                            it to you—Should I get any pamphlets or papers from Washington or else where that I may think interesting, I will take
                            the liberty of sending them to you, likewise under the hope of contributing to your amusement this Winter, which from the
                            present specimen, promises to be a severe one indeed—It would have given me great pleasure to have called on my return
                            from Washington, but business at Norfolk & Richmond obliged me that way & deprived me of that Satisfaction—
                        How is your health this cold weather? The Ink freezes as I write—I hope it has not increased your
                            Rheumatizm—With great respect & Esteem Your friend
                        
                            
                                David Michie
                            
                        
                    